{¶ 1} The motions for this court to reconsider the judgment entries in Indiana Ins. Co. v. Farmers Ins. of Columbus, 100 Ohio St.3d 1547, 2003-Ohio-6879, 800 *1232N.E.2d 752 (two entries), and Indiana Ins. Co. v. Farmers Ins. of Columbus, 100 Ohio St.3d 1542, 2003-Ohio-6879, 800 N.E.2d 748, are denied.
John S. Coury and Nanette Degarmo Von Allman, for appellees Vernon L. McDonald and Lori Scott in case Nos. 2003-1861, 2003-1869, and 2003-2027.
Gallagher, Sharp, Fulton & Norman, Timothy J. Fitzgerald, D. John Travis and Richard C.O. Rezie, for appellant Federal Insurance Company in case Nos. 2003-1861 and 2003-2027.
Baker, Dublikar, Beck, Wiley & Mathews and James F. Mathews, for appellant Cincinnati Insurance Company in case No. 2003-1869.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer and O’Connor, JJ., concur.
Lundberg Stratton, J., concurs separately.
O’Donnell, J., concurs in 2003-1861 and 2003-1869, but would grant reconsideration in 2003-2027.